                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                   IN THE UNITED STATES DISTRICT COURT                   August 08, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                             HOUSTON DIVISION



LENA D. MORRIS,                        §
                                       §
                   Plaintiff,          §
                                       §
V.                                     §          CIVIL ACTION NO. H-16-3116
                                       §
TEXAS HEALTH AND HUMAN                 §
SERVICES COMMISSION,                   §
                                       §
                   Defendant.          §



                      MEMORANDUM OPINION AND ORDER


     Plaintiff,      Lena   D.    Morris,    brings    this    action      against

defendant, the Texas Health and Human Services Commission ("THHSC")

for race,   sex,    and age discrimination and for retaliation in

violation   of     Title    VII   of   the   Civil    Rights    Act      of      1964

("Title VII"), as amended, 42 U.S.C.          §   2000e-2, et seq., and for

interference and retaliation in violation of the Family and Medical

Leave Act ("FMLA"), 29 U.S.C. § 2601, et seq.            Pending before the

court are Defendant's Motion for Summary Judgment ("Defendant's

MSJ") (Docket Entry No. 22), and Plaintiff Lena D. Morris' Motion

for Leave to File Sur-Reply to Defendant's Reply to Plaintiff's

Opposition to the Motion for Summary Judgment ("Plaintiff's Motion

for Leave to File Sur-Reply")          (Docket Entry No. 29).             For the

reasons set forth below, Plaintiff's Motion for Leave to File Sur­

Reply will be denied as moot, and Defendant's MSJ will be granted

in part and denied in part.
                      I.     Standard of Review

      Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact and the law

entitles it to judgment.       Fed. R. Civ. P. 56.     Disputes about

material facts are    "genuine"   if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).       A

"party moving for summary judgment must 'demonstrate the absence of

a genuine issue of material fact,' but need not negate the elements

of the nonmovant' s case."     Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting Celotex

Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986)).        "If the moving

party fails to meet this initial burden, the motion must be denied,

regardless of the nonmovant' s response."            If, however, the

moving party meets this burden, Rule 56 requires the nonmovant to

go beyond the pleadings and show by admissible evidence that

specific facts exist over which there is a genuine issue for trial.

Id.   "[T]he court must draw all reasonable inferences in favor of

the nonmoving party, and it may not make credibility determinations

or weigh the evidence."      Reeves v. Sanderson Plumbing Products,

Inc., 120 S. Ct. 2097, 2110 (2000).       Factual controversies are to

be resolved in favor of the nonmovant, "but only when there is an

actual controversy, that is, when both parties have submitted

evidence of contradictory facts."       Little, 37 F.3d at 1075.


                                  -2-
                          II.   Undisputed Facts 1

      In December of 2014 Lisa Pietrzyk ("Pietrzyk"), Director of

the Office of Inspector General           ( "OIG") for the THHSC,   offered

Morris, an African-American woman, an Investigator VI position at

the Electronic Benefits Transactions            ("EBT") Unit in Houston. 2

Morris accepted the offer and began working for the THHSC as a

probationary employee on January           9,   2015. 3   Morris initially

reported to Ronald Mendoza ("Mendoza"), manager of OIG's Houston

office. 4    Within Morris' first month of employment, Orlando Mayers

("Mayers") was hired to manage the EBT Unit, and he became Morris's

direct supervisor even though he was based in Austin. 5



      see Facts, Plaintiff's Original Petition, Docket Entry
      1

No. 1-4, pp. 4-6; Factual Background, Defendant's Brief in Support
of Motion for Summary Judgment ("Defendant's Brief in Support of
MSJ"), attached to Defendant's MSJ, Docket Entry No. 22-1,
pp. 8-10; and Factual Background, Plaintiff Lena D. Morris'
Response in Opposition to Defendant's Motion for Summary Judgment
("Plaintiff's Response"), Docket Entry No. 26, pp. 5-12 (citing
Declaration of Lena D. Morris ("Morris Declaration"), Exhibit A to
Plaintiff's Response, Docket Entry No. 26-1).    Page numbers for
docket entries in the record refer to the pagination inserted at
the top of the page by the court's electronic filing system.
     2
      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
Entry No. 26-1, p. 3 � 7-8.    See December 23, 2014, Letter from
Lisa Pietrzyk to Lena D. Morris, Exhibit B to Plaintiff's Response,
Docket Entry No. 26-2, p. 14.
     3
      Id. � 10 and Oral Deposition of Lena D. Morris ("Morris
Deposition"), p. 91:2-4, Exhibit 18 to Defendant's MSJ, Docket
Entry No. 22-2, p. 93 (acknowledging that she was a probationary
employee).
     4
      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
Entry No. 26-1, p. 3 � 11.
     5
         Id. at 4 � 16.
                                    -3-
     On   her   first     day   of    work   Morris     provided     Mendoza     a

Certification of Health Care Provider for Family Member's Serious

Health    Condition     intended     to   show   that   she   qualified        for
intermittent FMLA leave to care for her daughter.              Morris filled

out, signed, and dated the first page on January 8, 2015, stating:

     My leave will be sporadic and unscheduled at times. I
     will have to transport her to various doctor and
     therapist appointments. And during the time that she is
     incapacitated, I will need to stay with her. I have to
     tend to her daily needs during these times. 6
The subsequent pages had been filled out, signed, and dated by her
daughter's health care provider on September 24, 2014. 7
     Two other employees of the EBT Unit in Houston both started
their employment at or near the time that Morris started her
employment there:     Rick McDougald ("McDougald")         (Investigator VI)
and Steve Lightfoot       ("Lightfoot")      ( Investigator V) . 8    Although
Lightfoot's position as Investigator V was a lower-ranked position
than Morris's and McDougald's position, Lightfoot earned $63,139.00
per annum while Morris and McDougald earned $52,800. 9


     6
       Id. at 3, 11 (citing Attachment 1, Docket Entry No. 26-1,
p. 9) .
     7
      Certification of Health Care Provider for Family Member's
Serious Health Condition, Attachment 1 to Morris Declaration,
Docket Entry No. 26-1, pp. 10-12.
     8
      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
Entry No. 26-1, p. 3, 12.
     9
      Id. , 8 (Morris's salary) and 4 , 14 (Lightfoot's salary)
(citing Government Salaries Explorer, Attachment 2 to Morris
Declaration, Exhibit A to Plaintiff's Response, Docket Entry
No. 26-1, pp. 14-15).
                                      -4-
        On January 14, 2015, Mendoza sent Pietrzyk an email stating:

        [Morris] provided FMLA documentation for a family member
        (daughter) that she occasionally takes to the doctor.
        She has requested the following days off or adjustments
        of hours listed:

        The week of 1/20/15 - FMLA - Would like to work 11 hours
        on 1/21, 1/22 and 10 hours on 1/23.
        The week of 02/20/15 - Would like to work 4-10 hour[]
        days to avoid taking leave.

        The week of 02/26/15-02/27/15 Annual Leave - Would like
        to work 3-10 hour days for that week.
        The week of 03/03/15 - FMLA - Would like to work 4-10
        hour[] days to avoid taking leave.
        The week of 03/13/15 - FMLA - Would like to work 4-10
        hour[] days to avoid taking leave.
        These are appointments that are already scheduled. She
        stated if other days come up unexpectedly, she will
        inform us. She also indicated the reason she would like
        to avoid having to take leave is due to if her daughter
        is hospitalized, she will have the leave to cover her
        being out. 10
        On January 15,      2015,   Pietrzyk and Mayers engaged in an
exchange of emails about Morris's requests for leave that began
when Pietrzyk responded to Mayers' email from the day before by
asking, "Have all required documents been received and who reviewed
them?        Is Lena Morris EBT or FI?" 11   Mendoza replied by attaching
Morris's FMLA documents to an email that he sent to Pietrzyk
stating, "She is with EBT." 12       Pietrzyk responded by asking, "Does


      Exhibit B to Plaintiff's Response, Docket Entry No. 26-2,
        10

pp. 11-12.
        11
             Id. at 11.


                                      -5-
this new employee meet the FMLA Ch 5 eligibility?" 13          Mendoza

replied:     "[Morris] has been employed with the State 17 years.   She
is a transfer from TWC.      She stated the FMLA was approved by the
other agency she was employed with.     If more information is needed,
please let me know." 14
     Later the same day,�, January 15, 2015, Pietrzyk forwarded
the email chain about Morris's FMLA requests to James Williams,

Human Relations Manager, in the THHSC's Human Resources Section
along with the following message:       "Does this FMLA flex schedule
seem consistent with our agency? My understanding is that she's to
take leave and it[] codes as FMLA.      OIG doesn't allow probationary
employees to participate in flex schedule [s]      like 10 hour days
unless they pass probation." 15    Williams responded:
     I believe we are dealing with two separate policies.
     Supervisory approval to work or change a flexible
     schedule is required according to the HR Policy
     referenced below.

     Flex Schedule

     (Revised 5/1/04)
     A flex schedule is a work schedule that allows
     flexibility in the employee's arrival and departure
     times. An employee must receive supervisory approval to
     work or change a flexible schedule. Office coverage must
     be maintained under the flex schedules. State offices
     must be open between 8 am and 5 pm, Monday through
     Friday, and remain open during the noon hour of each


     13   Id. at 10.




                                  -6-
     workday with at least one person on duty to accept calls,
     receive visitors, and transact business.

     The FMLA should be invoked for the employee's leave
     related to the WH-380-F for her daughter's medical
     condition. We can discuss further if needed. 16

Pietrzyk forwarded Williams' response to Mayers. 17

     On March 17, 2015, Morris and Mayers exchanged text messages

regarding Morris's intent to be out of the office on Wednesday,

March 18th; Mayers told Morris that he thought she intended to be

out of the office on March 17th and that she needed to work eight

hours on March 18th. 18

     On March 23, 2015, Mayers sent an email to Cleve Tolver, Human

Resources Specialist IV, in THHSC's Employee Relations Unit, asking

Tolver to call him to discuss documents regarding Morris's request

for time off. 19 Later that day Tolver sent Mayers an email stating:

     FMLA can be granted for the employee to care for the
     eligible family member.

     I did notice that the doctor completed the form back in
     September of 2014.   I would like to suggest that you
     obtain new information and start the FMLA based on what
     the new information states.

     1st, check to see if the employee has 12 months of state
     service and has worked 1250 hours within the last year.
     If the employee meets these requirements, provide the


     16
          Id. at 9.


      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
     18

Entry No. 26-1, p. 5 1 22 (citing Attachment 4, Docket Entry
No. 26-1, pp. 24-30) .
     19
          Exhibit 4 to Defendant's MSJ, Docket Entry No. 22-2, p. 23.
                                  -7-
     employee with form WH381 to inform them they meet the
     requirements. Then, provide them with WH380E to return
     to you in 15 days.
     When you receive the new WH380E, scan it to me and we can
     discuss.20
     On March 24, 2015, Morris sent an email to Mayers titled

"Harassment over FMLA and Time," which Mayers forwarded to Pietrzyk

the same day.   In pertinent part the March 24, 2015, email states:
              . You indicated on Friday that you had already
    fired Gina, the only other woman in your three units for
    missing too much work.       It is distressing when a
    supervisor threatens one's job. I believe this because
    you clearly stated that you are out to fire me for not
    having, as you put it, "      . worked a full week since
    you have been here." This was said by you despite my
    having used Flex Time to make up my hours and work a 40
    hour week, all previously approved by you. I was told
    when I first came on board that my permanent manager
    would work with me on my leave situation. I requested to
    work 7:00 a.m. to 3:30 p.m. since that was my schedule at
    the agency that I transferred from. I was told that once
    Steve started I would be able to work the "Flex Time"
    hours where I was working 7:00 a.m. - 3:30 p.m., the same
    as Rick has been allowed to work all along. You claim
    that Lisa Pietryzk [sic], the Director of the division,
    is the one telling you that I cannot do this now because
    I am on probation; yet she is the one who approved Rick's
    Flex Time. Why the double standard? Why do women not
    get the same flexibility as the men? Is the real reason
    you want to fire me is to be rid of all of the women, or
    is it that you just don't like the idea of my being able
    to take off to take my "special needs daughter" to her
    appointments?
         This morning you called to inform me that you
    received an email that states that even though I turned
    in my FMLA paperwork when I began working here that I am
    not on FMLA. You then gave the reason why I am not on
    FMLA as being that the paperwork that I turned in was
    done in September. Lisa has had the paperwork since I
    began and now management waits until almost three months


    20Id.



                                -8-
later to tell me that it needs to be up-to-date. This is
unacceptable.   And you are saying that only you can
designate my Sick leave as FMLA in CAPPS.      This is a
blatantly transparent attempt to circumvent the FMLA
protections that are afforded me.
      The Agency knew prior to my hire that I was a single
morn of a special needs child.     I left two voice mail
messages for Lisa before showing up to report to work,
that were never answered by her so that I could discuss
this with her before coming on board.     I have kept you
informed of when my daughter's doctor's appointments have
been, as well as having filed all of the appropriate FMLA
paperwork with the agency for her condition. As a matter
of fact, I have forwarded to you several times the FMLA
paperwork that I have filed with the agency because you
said that Lisa did not have it and wanted you to get it
from me.
     You keep referring to Texas being an "At Will" state
which allows you to fire me for any, or even no reason at
all. As I told you, if you are firing me for time missed
while taking my child to the doctor, or anything else
covered by FMLA, you will be in violation of Federal Law,
which supersedes state law and agency policy /memorandums.
We have discussed these FMLA issues several times, and
most of the time that I was off for my daughter; I made
up the time by fulfilling my 40 hours per week with your
full knowledge and permission.
     As I stated to you on Friday, I am feeling harassed
at this point with the repeated requests for the same
FMLA paperwork, and your threats to fire me because of my
taking off to care for my daughter and take her to her
doctor's appointments. At this point, I am afraid that
you will say that you are firing me for a made up reason
in an attempt to circumvent the rationale behind the FMLA
protections.
     I did not choose for my daughter to have the
problems that she does. I have had to work and care for
her virtually on my own.   If every agency or business
behaved in the way that you are acting then there would
be no work available for parents of special needs
children.
     Per our conversation, when you informed me that I
will not be able to use "Flex Time," you also said that
I will just have to use my personal leave time, leaving

                           -9-
     me with no cushion the next time my daughter is
     hospitalized.    That is your right to do so, but you
     cannot deny my right to take my child to the doctor or
     hospital as long as I have filed the proper FMLA
     paperwork, as I have. You also stated that you may send
     me to El Paso, and if I declined then that would be
     another reason that I can be fired.        I know that
     traveling is a job requirement, and would be happy to
     travel anywhere. I would just make arrangements for my
     daughter.      21




     On March 27, 2015, Morris filed an internal complaint with the
THHSC's Office of Civil Rights,           alleging that she was being
discriminated against because of her sex, female, 22 and that she was
being subjected to "a campaign of harassment due to the dislike of
my bringing in FMLA paperwork on my first day of employment.            I was
asked to provide the paperwork on no less than three occasions." 23
     On April 6, 2015, Tolver and Mayers engaged in an exchange of
emails about Morris's FMLA eligibility in which Tolver informed
Mayers that he had heard back from all the agencies, that Morris
had previously been certified for FMLA with the Office of Injured
Employee Counsel, and that Mayers should provide Morris with form
WH380E/F and give her the form WH381 once she was determined to

meet requirements. 24


      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
     21

Entry No. 26-1, pp. 5-6 11 24-25 (citing Attachment 5, Docket Entry
No. 26-1, pp. 31-34) .
      Id. at 6-7 1 29 (citing Attachment 9 to Morris Declaration,
     22

Docket Entry No. 26-1, pp. 52-54).
     23
          Attachment 9 to Morris Declaration, Docket Entry No. 26-1,
p. 54.
      Exhibit
     24
                  4   to   Defendant's    MSJ,   Docket   Entry   No.   22-2,
pp. 20-22.
                                   -10-
     Also on April 6, 2015, Mayers and Pietrzyk responded to the

email that Morris sent to Mayers on March 24, 2015, and Mayers
forwarded to Pietrzyk.       In pertinent part, Mayers denied making
many if not most of the statements that Morris attributed to him,
denied having approved Morris's use of flex time to make up time

off, i.e., flexing within the week, and asserted that he had not

denied Morris sick leave.      Pietrzyk reminded Morris that they had
previously discussed that OIG work hours are eight hours between
7:00 a.m. and 6:00 p.m. and could not end earlier than 4:00 p.m,
flex time within a day must be preapproved, and probationary staff
are not eligible to work a compressed work week.    Pietrzyk referred
Morris to Tolver for FMLA questions, and advised Morris to make
arrangements for childcare ahead of time because her position

required up to 60% travel that could be required on a daily,
weekly, monthly, or annual basis based on business need. 25
     On April 8, 2015, Tolver sent Mayers an email confirming that
Morris "meets the requirements for FMLA. " 26
     On April 29, 2015, Morris raised her voice to Mayers during a
meeting when Mayers informed her that she would have to work late. 27
On April 30,      2015,   Mayers sent Morris an email "to recap my


      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
     25

Entry No. 26-1, p. 6 � 26 (citing Attachment 6 to Morris
Declaration, Docket Entry No. 26-1, pp. 36-40).
     26
          Exhibit 4 to Defendant's MSJ, Docket Entry No. 22-2, p. 20.
      Morris Deposition, pp. 95:5-23, Exhibit 18 to Defendant's
     27

MSJ, Docket Entry No. 22-2, p. 94.
                                  -11-
discussion     concerning   the   outburst   to   instructions   regarding

working late," 28 in which Mayers wrote:      "[P]lease refrain from any
open opposition to instructions given by management.               Please
discuss in private any concerns/issues you may have with the
directives." 29    On May 7, 2015, Morris replied with an email to
Mayers copied to Pietrzyk in which Morris agreed that "we should

keep our disagreements private," 30 but complained, "I find it very

disturbing that you want me to talk to you in private so there will
be no witnesses, yet you hold your confrontational meetings with me

in the presence of multiple male staff." 31

     On May 8, 2015, Mayers called Morris to a meeting at which he
gave her a termination letter, 32 stating in pertinent part:
     After much deliberation, it has been determined that you
     are not suited for the assigned Investigator VI position.
     I regret to inform you that your last day of employment
     with [THHSC-OIG] will be May 08, 2015.
     The Department's policy regarding probationary employees
     is contained in Health & Human Services Human Resources
     Manual, Chapter 11, which states in part:
     "Probationary employees may be dismissed for any non­
     discriminatory reason at any time during the employees'
     probationary period (first six months of employment)

     28
          Exhibit 10 to Defendant's MSJ, Docket Entry No. 22-2, p. 44.
     29Id.


     30
        Morris Declaration, Exhibit A to Plaintiff's Response, Docket
Entry No. 26-1, p. 6 1 28 (citing Attachment 8, Docket Entry
No. 2 6 -1, pp. 4 8 - 5 0) .
     31
          Attachment 8 to Morris Declaration, Docket Entry No. 26-1,
p. 50.
      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
     32

Entry No. 26-1, p. 7 1 30 (citing Attachment 10, Docket Entry
No. 26-1, pp. 55-56) .
                                   -12-
         . if it is determined the employee was not suited for
     the assigned position. In these cases:
     •       The employee will receive written notice of
             discharge,   which states that employment is
             terminated because the hiring authority determined
             the employee was not suited for the assigned
             position,
     •       No cause will be cited .      33




     On November 23, 2015, the THHSC's Office of Civil Rights sent
Morris a letter stating that its investigation of her March 27,

2015, internal complaint did not substantiate her allegations. 34


               III.   Plaintiff's Motion to File Sur-Reply

     Asserting that "Defendant has attempted to raise in its Reply
Brief [] arguments that Defendant did not raise in its Dispositive
Motion filing, including, but not limited to, a different legal
argument for seeking to have Plaintiff's FMLA Retaliation Claim
dismissed as a matter of law," 35 Morris seeks leave to file a sur-
reply.     Asserting that its reply did not raise new legal theories
or present new evidence, the THHSC opposes Morris's motion for
leave to file sur-reply. 36     After carefully reviewing the THHSC's

Reply in Support of Motion for           Summary   Judgment,   the court


     33
          Attachment 10 to Morris Declaration, Docket Entry No. 26-1,
p. 56.
      Attachment 11 to Morris Declaration, Docket Entry No. 26-1,
     34

pp. 57-61) .
      Plaintiff's Motion for Leave to File Sur-Reply, Docket Entry
     35

No. 29, p. 1.
      Defendant's Opposition to Plaintiff's Motion for Leave to
     36

File Sur-Reply, Docket Entry No. 31, p. 2.
                                  -13-
concludes that it neither raises new legal theories nor presents

new evidence.          Moreover, review of Morris's proposed sur-reply
shows that she seeks only to clarify applicable law as stated in
two cases:       Burlington Northern & Santa Fe Railway Co. v. White,
126   S.   Ct.     2405    (2006),      and   Lanier    v.    University of          Texas

Southwestern Medical Center, 527 F. App'x 312 (5th Cir. 2013) . 37
Because the THHSC cited both of these cases in its original summary

judgment     brief,       and   because       the    court    does    not     find    the
clarifications offered in Morris's sur-reply necessary to rule on
Defendant's MSJ, Morris's Motion for Leave to File Sur-Reply will
be denied as moot.


             IV.       Defendant's Motion for Summary Judgment

      The THHSC argues that it is entitled to summary judgment on
Morris's Title VII and FMLA claims because she is unable to
establish a prima facie case and, alternatively, because Morris was

discharged       for    the     legitimate,         nondiscriminatory       reason     of

insubordination.           Morris    responds        that    fact    issues    preclude

granting the THHSC's motion for summary judgment on either her
Title VII or her FMLA claims.


A.    Title VII Claims

      Morris       asserts      Title     VII       claims    for    race     and     sex
discrimination and for retaliation for having engaged in activity


      Plaintiff Lena D. Morris's Sur-Reply to Defendant's Reply to
      37

Plaintiff's Opposition to the Motion for Summary Judgment, Docket
Entry No. 29-1, pp. 3-5.
                                          -14-
protected by Title VII. Morris alleges that she was paid less and

not provided the same opportunity to use flex time as her non­
African-American male counterparts, and that when she opposed the
THHSC's discriminatory treatment she suffered a hostile environment
and her employment was terminated in             retaliation   for having

complained of discrimination.38        In response to Defendant's MSJ,

Morris argues that "she was discriminated against with regards to
pay because of her race and gender," 39 and that her "Title VII

retaliation claim cannot be dismissed as a matter of law." 40


     1.      Applicable Law
     Title VII protects individuals from discrimination by an
employer based on the "individual's race, color, religion, sex, or

national origin."      42 U.S.C.   §   2000e-2 (a) (1).   A plaintiff may

establish claims for employment discrimination in violation of
Title VII by using direct evidence or by using the indirect method

of proof set forth in McDonnell Douglas Corp. v. Green, 93 S. Ct.
1817 (1973). See Seaman v. CSPH, Inc., 179 F.3d 297, 300 (5th Cir.
1999).     Direct evidence "is evidence that, if believed, proves the
fact of discriminatory animus without inference or presumption."


      Plaintiff's Original Petition, Docket Entry No. 1-4, pp. 6-8
     38

11 24-42.
     39
          Plaintiff's Response, Docket Entry No. 26, p. 24.
      Id. at 26. Morris also alleges a Title VII claim for age
     40

discrimination, which is not actionable under Title VII. Morris
has failed to offer either evidence or argument in support of her
discrimination claims based on age or use of flex time. The court
therefore concludes that Morris has abandoned these claims.
                                   -15-
Rachid v. Jack In The Box, Inc., 376 F.3d 305, 310 n.6 (5th Cir.

2004) .      Morris relies on the McDonnell          Douglas framework to

establish her Title VII claims.41 Morris's initial burden under the

McDonnell Douglas framework is to establish a prima facie case.            93

S. Ct. at 1824.       If she establishes a prima facie case, the burden

shifts to the THHSC to articulate a legitimate, nondiscriminatory

reason for its actions.                  If the THHSC meets this burden,

Morris must adduce evidence capable of establishing that the

THHSC's stated reasons are false and are, instead, pretexts for

discrimination.       Id. at 1825.


     2.      Application of the Law to the Undisputed Facts

             (a)   The THHSC is Entitled to Summary Judgment on
                   Morris's Claims of Race and Gender Discrimination.

     The      THHSC    argues   that     Morris   cannot   prove    that   it

discriminated against her on the basis of race and/or gender by

paying her less than male employees who were not African-American.42

Morris argues that she has adduced sufficient evidence to raise a

genuine issue of material fact for trial.43

     To establish a prima facie case of Title VII discrimination

based on pay discrimination Morris must show "(1) 'that [she] was



      Plaintiff's Response, Docket Entry No. 26,
     41
                                                            p.     24 (citing
McDonnell Douglas, 93 S. Ct. at 1817)
      Defendant's Brief in Support of MSJ, attached to Defendant's
     42

MSJ, Docket Entry No. 22-1, pp. 21-23. See also Defendant's Reply
in Support of Motion for Summary Judgment ("Defendant's Reply"),
Docket Entry No. 27, pp. 17-18.
     43
          Plaintiff's Response, Docket Entry No. 26, pp. 26-27.

                                       -16-
a member of a protected class'; (2) 'that [she] was paid less than

a non-member';   and   (3)   'that    [her]   circumstances are   '"nearly

identical" to those of' the better-paid non-member."         Mengistu v.
Mississippi Valley State University, 716 F. App'x 331, 334 (5th
Cir. 2018) (per curiam) (quoting Taylor v. United Parcel Service,

Inc., 554 F.3d 510, 522-23 (5th Cir. 2008)).
     The THHSC does not dispute that Morris has satisfied two of
the three elements required to establish a prima facie case of pay

discrimination based on sex and/or race, i.e., Morris belongs to
two protected classes (African-American and female), and Morris was
paid less than a non-member of her protected classes, i.e., Steven
Lightfoot.   The THHSC argues that Morris is unable to satisfy the

third element of a prima facie case because
     Director Pietrzyk hired two men during the same timeframe
     as Morris to work in the same newly-created Electronic
     Benefits Transfer ("EBT") unit: Rick McDougald and Steven
     Lightfoot. . . At the time of hire, Morris and McDougald
     had no previous work experience with HHSC agencies and
     their starting salaries were therefore established at
     $52,800.00. . . Lightfoot transferred into the EBT Unit
     from another HHSC agency and possessed approximately 16
     years of experience with HHSC agencies.         Lightfoot
     earned a salary of $63,183.84 not because of his gender
     but based wholly on cumulative pay increases gained over
     the course of his lengthy career with HHSC. . . Morris's
     claim fails because she received the same starting salary
     as her similarly-situated male counterpart and she cannot
     show that any other alleged pay disparity is the result
     of discriminatory animus.44


      Defendant's Brief in Support of MSJ, attached to Defendant's
     44

MSJ, Docket Entry No. 22-1, pp. 22-23. See also Defendant's Reply,
Docket Entry No. 27, p. 17 (arguing that Morris "cannot establish
a prima facie case of discriminatory pay because Lightfoot is not
a suitable comparator").
                                     -17-
In support of its argument the THHSC cites the Declaration of

Lisa Campos    Garza,      formerly    known as Lisa        Pietrzyk, and the

deposition testimony of Ronald Mendoza. Campos Garza testified that
     [i] n addition to Lena Morris, I also hired two male
     employees into the EBT Unit during the same timeframe,
     Rick McDougald and Steven Lightfoot. Rick McDougald and
     Lena Morris were hired at the same starting salary of
     $52,800.00. Unlike Ms. Morris and Mr. McDougald, Steven
     Lightfoot transferred from another HHSC agency, had years
     of experience within HHSC agencies, and was already
     earning more than $52,800.00.      As a result, Steven
     Lightfoot was hired at an annual starting salary of
     $63,138.84.45
Mendoza testified that            Lightfoot   had   prior   experience as an
investigator and came from the Fatality Unit at Child Protective
Services, which is an HHSC agency.46
     Morris does not dispute that her circumstances were not nearly

identical to Lightfoot's circumstances.             Instead Morris argues that
THHSC's stated reasons for paying Lightfoot a higher salary are
pretextual because she had 17 years' experience as a state employee
and had     worked   for    the    THHSC's    predecessor agency,    but was
nevertheless paid less than Lightfoot who had a lower-ranking
position.    Morris also argues that the THHSC's stated reasons for
the pay disparity between her and Lightfoot are pretextual because
she was paid the same as McDougald                  who   had no prior state


      Declaration
     45
                    of  Lisa   Campos  Garza   ("Campos  Garza
Declaration"), p. 2 , 4, Exhibit 22 to Defendant's MSJ, Docket
Entry No. 22-2, p. 225.
      0ral Deposition of Ronald Mendoza (mistitled Robert A.
     46

Mendoza) ("Mendoza Deposition"), pp. 74:17-75:4, Exhibit 21 to
Defendant's MSJ, Docket Entry No. 22-2, p. 219.
                                       -18-
experience, and she was paid less than the amount budgeted for her

position.47      In support of her argument, Morris cites her own

declaration stating that she "was first employed by the State of

Texas in 1991 with the Department of Health Services ('DHS'), which

was the predecessor agency to Defendant [THHSC] ," 48 and a document

that the THHSC provided during discovery showing that the salary

budgeted for her position was more than the salary that she was

offered and paid. 49

     The THHSC replies that Morris has acknowledged Lightfoot's

investigative experience and transfer from within the THHSC, and

that Morris does not dispute that Lightfoot earned more in his

prior position than the THHSC paid her or McDougald. 50     The THHSC

also cites Campos Garza's deposition testimony that her decision

regarding Morris's pay was not based solely on budgeted salary, but

on Morris's skill set. 51


     47
          Plaintiff's Response, Docket Entry No. 26, pp. 25-26.
      Id. (citing Morris Declaration, Exhibit A to Plaintiff's
     48

Response, Docket Entry No. 26-1, p. 2, 2).

      Id. (citing Exhibit B to Plaintiff's Response, Docket Entry
     49

No. 26-2, p. 13).
     50
       Defendant's Reply, Docket Entry No. 27, p. 16 (citing Morris
Deposition, p. 60:7-22, Exhibit 18 to Defendant's MSJ, Docket Entry
No. 22 - 2, p. 83).
      Id. at 17 (citing Oral Deposition of Lisa Campos Garza
     51

("Campos Garza Deposition"), pp. 158:22-159:3, Exhibit 19 to
Defendant's MSJ, Docket Entry No. 22-2, p. 140 ("At the point that
I'm completing a 'Selection' box, I'm making decisions not based
                                                    (continued...)
                                  -19-
     Morris has not established her prima facie case because she

has failed either to argue or to show "that [her] circumstances are
'nearly identical to those of'" Lightfoot, i.e., the comparator
that she identifies as a better-paid non-member of her protected
classes. Mengistu, 716 F. App'x at 334. There are key differences

between Lightfoot and Morris that render Lightfoot an inappropriate

comparison.    Although Lightfoot started to work at the EBT Unit
about the same time as Morris, Lightfoot was hired into a different

position,   i.e.,   the Investigator V position as opposed to the
Investigator VI position that Morris held.   Unlike Morris who had
only worked for a predecessor of the THHSC for two brief periods of
time in the 1990s, 52 Lightfoot transferred to the EBT Unit from
another THHSC agency, i.e., the Fatality Unit at Child Protective
Services, where he not only performed investigative work but also
earned more than Morris was offered and paid by the THHSC.

Moreover,   the THHSC has provided evidence showing that Morris
earned the same salary as McDougald, a person who like Lightfoot
was outside of her two protected classes, but who unlike Lightfoot


       ( ••• continued)
     51

solely on the budgeted salary, I'm basing it off of her, if she's
coming in as a transfer, just based upon her skill set, I'm making
the recommendation at that point. I don't necessarily go into the
Budget base spreadsheet and make decisions based upon just that
Budget base number.")).
      Id. at 16 (citing Morris Deposition, pp. 15:23-16:15,
     52

Exhibit 18 to Defendant's MSJ, Docket Entry No. 22-2, p. 74
(stating that she worked for the Department of Human Services from
approximately 1991 to approximately 1993, and then again for a few
months in 1997).
                                -20-
was hired into the same position at approximately the same time,

and like Morris had no prior experience with the THHSC.           The court
concludes     that   Morris   has   failed   to   carry    her   burden    of
establishing a prima facie case because she has failed to present
evidence capable of establishing that her circumstances are nearly

identical to those of Lightfoot. See Mengistu, 716 F. App'x at 334
(citing Taylor, 554 F.3d at 523).          See also Herster v. Board of
Supervisors of Louisiana State University, 887 F.3d 177, 185 (5th
Cir. 2018).     See also Ryburn v. Potter, 155 F. App'x 102, 109 (5th
Cir. 2005) (per curiam) (recognizing that relevant differences in

mail processing experience demonstrated that the plaintiff was not
similarly situated to employees who had more experience).

     Even assuming that Lightfoot is an appropriate comparator,
Morris    has   failed   to   rebut    the   THHSC's      nondiscriminatory
explanations for their disparity in pay, i.e., Lightfoot's prior
investigative experience working for the Fatality Unit at Child
Protective Services, another THHSC agency, where he earned more
than the amount that Morris was offered and paid.53           Because these
are legitimate, nondiscriminatory reasons for the pay disparity
about which Morris complains, Morris bears the burden of showing
that the THHSC's reasons for paying Lightfoot more than her were
merely pretexts for race and/or gender discrimination.           Morris has
failed to carry her burden because she does not dispute that


      See Mendoza Deposition, pp. 74:17-75:4,
     53
                                                            Exhibit   21   to
Defendant's MSJ, Docket Entry No. 22-2, p. 217.
                                    -21-
Lightfoot had prior investigative experience with a THHSC agency

which she did not have, or that Lightfoot was paid more at his
prior position than she was paid by the THHSC.         Morris's evidence
that she had more state experience than McDougald and that she was
not paid the full amount budgeted for her position is not evidence

from which a reasonable fact-finder could conclude that the THHSC's
stated reasons for paying Lightfoot more than her were false,
unworthy of credence, or motivated by animus for her race and/or
her gender.

                 (b)   The THHSC is Entitled to Summary Judgment      on
                       Morris's Title VII Retaliation Claim.

        The THHSC argues that Morris cannot prove that it retaliated
against her for complaining about discrimination by terminating her
employment because Morris cannot establish a prima facie case and
cannot cite facts capable of establishing that its legitimate, non­
discriminatory reasons for terminating her employment were pretexts
for retaliation. 54       Morris argues that she has adduced sufficient
evidence to raise genuine issues of material fact for trial. 55
        A prima facie case of retaliation requires Morris to prove
that:        (1) she participated in protected activity; (2) her employer
took an adverse employment action against her; and (3) a causal



      Defendant's Brief in Support of MSJ, attached to Defendant's
        54

MSJ, Docket Entry No. 22-1, pp. 24-27. See also Defendant's Reply,
Docket Entry No. 27, pp. 17-18.
        55
             Plaintiff's Response, Docket Entry No. 26, pp. 26-27.
                                     -22-
connection exists between her protected activity and the adverse

action.     See Hernandez v. Yellow Transportation,         Inc., 670 F.3d

644, 657 (5th Cir.), cert. denied, 133 S. Ct. 136 (2012) (citing

Taylor, 554 F.3d at 523).      Once Morris makes a prima facie case of

retaliation,    the   burden   shifts    to   the   THHSC   to    "provide    a

'legitimate,    non-retaliatory reason for the adverse employment

action.'"    Hernandez, 670 F.3d at 657. The burden then shifts back

to Morris to prove that her protected conduct was the but-for cause

of the THHSC's adverse employment decision.          Id.

     The parties do not dispute that Morris has satisfied the first

two prongs of a prima facie case of retaliation,                 i.e.,   Morris

complained of discrimination by filing an internal complaint with

the THHSC's Office of Civil Rights56 on March 27, 2015, alleging

inter alia that she was being discriminated against because of her

sex (female), 57 and that she suffered an adverse action when her

employment was terminated on May 8, 2015.           The THHSC argues that

Morris is unable to establish a prima facie case because there is

no causal connection between her termination and her protected

activity.    The THHSC argues:

          Morris identifies only two instances of alleged
     protected activity. First, she cites an email that she
     sent to her supervisor, Orlando Mayers, on March 24,


      Defendant's Brief in Support of MSJ, attached to Defendant's
     56

MSJ, Docket Entry No. 22-1, p. 24.
     57
      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
Entry No. 26-1, pp. 6-7 1 29 (citing Attachment 9 to Morris
Declaration, Docket Entry No. 26-1, pp. 52-54).
                                  -23-
     2015. Appx. 027-029. The title of the email summarizes
     the nature of her complaint: "Harassment over FMLA and
     Time." Id. In her Original Complaint, Morris wrote that
     she "informed Mr. Mayers that she believed that she was
     being harassed because of her effort for FMLA
     designation." Doc. 1-4 at 113. Of course, complaining
     about harassment regarding FMLA is not protected activity
     under Title VII.

          The second instance of alleged protected activity is
     Morris's internal complaint, filed on March 27, 2015.
     Appx. 076 at 31:2-12 (confirming that the "internal
     complaint" referred to in her Original Complaint was
     filed on March 27). Morris alleges that "submission of
     her internal complaint only increased the severity and
     amount of the hostility that she suffered." Doc. 1-4 at
     1 19. Although OIG acknowledges that her internal
     complaint constitutes protected activity, both Pietrzyk
     and Mayers testified that they had no knowledge of
     Morris's internal complaint until after her termination.
     Appx. 116 at 71:4-10 ("Q. Do you know if Ms. Morris filed
     her complaint while she was still an employee at OIG?
     A. I don't know.     Q. Do you recall how long after
     Ms. Morris had separated from OIG that you first learned
     about the complaint? A. It was very soon after."); Appx.
     184 at 103:25, 104:1-3 ("Q.        . Were you aware that
     Ms. Morris had filed a civil rights complaint about the
     way she was being treated in OIG? A. No."). In fact,
     Morris testified that she was notified of her termination
     at 11:00 a.m. on May 8, 2015, but OIG management did not
     receive notice that Morris filed an internal complaint
     until hours after her dismissal, at approximately 2:00
     p.m. that afternoon. Appx. 091 at 91:4-21 (confirming
     that termination occurred at 11:00 "in the morning" on
     "May 8th"); Appx. 056. 58
     "Appx. 56" on which the THHSC relies as evidence that Morris's
supervisors did not receive notice that she had filed an internal
complaint until after they had terminated her employment is an
email from Verna Neal, Civil Rights Manager, to Mayers and Pietrzyk
on Friday, May 8, 2015, at 1:52 p.m., stating:


      Defendant's Brief in Support of MSJ, attached to Defendant's
     58

MSJ, Docket Entry No. 22-1, pp. 24-25.
                               -24-
       This is notice that Lena Morris filed an Employment
       Discrimination Complaint with the Health and Human
       Services Commission (HHSC) Civil Rights Office (CRO) on
       March 27, 2015.     The details of her complaint are
       explained in the attached notice.

       Brian Henry, Civil Rights Specialist, is assigned to
       investigate the complaint.    Please provide a written
       response to the allegations in Ms. Morris' complaint to
       the CRO by Monday, June 1, 2015. 59

       Morris does not dispute that she has failed to show a causal

connection between her March 27, 2015, internal complaint and her

termination because she has failed to cite evidence showing that

her supervisors knew about the internal complaint before they

terminated       her   employment.      See    Tureaud   v.   Grambling    State

University, 294 F. App'x 909, 914 (5th Cir. 2008) (per curiam) ("To

establish a 'causal link' [between] the protected activity and the

adverse employment decision, the evidence must demonstrate that the

decision maker had knowledge of the protected activity.").                Morris

argues       instead   that   she    engaged    in   protected   activity     by

complaining of gender discrimination in an email exchange that she

had with Mayers and Pietrzyk from March 24 through April 10, 2015,

and in an email that she sent to Mayers and Pietrzyk on May 7,

2015. 6 °     Citing Evans v. City of Houston, 246 F.3d 344 (5th Cir.

2001), Morris argues that her Title VII retaliation claim cannot be


       59
            Exhibit 14 to Defendant's MSJ, Docket Entry No. 22-2, p. 58.
      Plaintiff's Response, Docket Entry No. 26, p. 26 (citing
       60

Morris Declaration, Exhibit A to Plaintiff's Response, p. 5 �� 25-
28, Docket Entry No. 26-1, p. 6 and Attachments 5-8 thereto, Docket
Entry No. 26-1, pp. 31-50).

                                      -25-
dismissed as a matter of law because this activity was closely

proximate in time to her termination on May 8, 2015. 61 In Evans the
Fifth Circuit held that "[c] lose timing between an employee's
protected activity and an adverse action against [her] may provide
the 'causal connection' required to make out a prima facie case of

retaliation," and that "'a time lapse of up to four months has been

found sufficient to satisfy the causal connection for summary
judgment purposes.'"         Id. at 354.
     Title VII provides that an employee has engaged in protected
activity if she has (1) "opposed any practice made an unlawful

employment practice by this subchapter, " or (2) "made a charge,
testified,      assisted,     or   participated   in   any   manner   in   an
investigation, proceeding, or hearing under this subchapter."              42
u.s.c.    §   2000e-3 (a).     " [A] n informal complaint may constitute
protected activity for purposes of retaliation claims."           Amanduron
v. American Airlines, 416 F. App'x 421, 424 (5th Cir. 2011) (per
curiam) (citing Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617,
626 (5th Cir. 2008) (adopting the majority rule that "allows an
informal, internal complaint to constitute protected activity" in
the context of a Fair Labor Standards Act case)          The Fifth Circuit
has noted, however, that the rule regarding the recognition of
informal complaints as protected activity includes some "necessary
qualifications to the majority rule," and that "not all 'abstract


      Id. (misstating the date of her termination as May 7, 2015,
     61

instead of May 8, 2015).
                                     -26-
grumblings' or vague expressions of discontent are actionable as
complaints."      Hagan, 529 F.3d at 626 (quoting Hagan v. Echostar

Satellite L.L.C., Civil Action No. H-05-1365, 2007 WL 543441, at *4
(S.D. Tex. February 16, 2007)).      Thus, although the Fifth Circuit
recognizes informal complaints as protected activity, the court
must still determine whether the email exchange between Morris and

her supervisors, Mayers and Pietrzyk, from March 24 through
April 10, 2015, and the email that she sent to Mayers and Pietrzyk
on May 7, 2015, constitute informal complaints of race and/or

gender discrimination.     Id.
     Morris's email      exchanges   with   Mayers   and   Pietrzyk   from

March 24 through April 10, 2015, and the email that Morris sent to
Mayers and Pietrzyk on May 7, 2015, 62 focus on her efforts to gain

permission to take FMLA leave.        Morris's May 7, 2015, email to
Mayers was sent in reply to an email from Mayers regarding the
April 29, 2015, incident during which Morris raised her voice to
Mayers.     In the May 7, 2015, email Morris agreed that "we should
keep our disagreements private," 63 but complained, "I find it very

disturbing that you want me to talk to you in private so there will
be no witnesses, yet you hold your confrontational meetings with me
in the presence of multiple male staff." 64          Neither the email



      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
     63

Entry No. 26-1, p. 6 1 28 (citing Attachment 8, Docket Entry
No. 26-1, pp. 48-50).
     64
          Attachment 8 to Morris Declaration, Docket Entry No. 26-1,
p. 50.
                                 -27-
exchange nor the May 7, 2015, email complain about or oppose any

practice made unlawful by Title VII.
       Although     some   of   the   emails   that   Morris   sent   to   her

supervisors complain that McDougald, who is not a member of her
protected classes, was allowed to work a flex schedule that she

sought to work, and that Mayers treated her differently than he

treated male employees by confronting her in the presence of other
male employees,       neither changing - or failing to change - her
schedule,       nor confronting her in the presence of other male
employees constitutes an employment practice made unlawful by Title
VII.        See Johnson v. Halstead, 916 F.3d 410, 420 (5th Cir. 2019)
(recognizing that a shift change with no change in total hours or
compensation is generally not an actionable adverse employment
action)
       Moreover, the THHSC has presented evidence that probationary
employees like Morris and McDougald were not permitted to work flex
schedules, and that after Morris informed Pietrzyk that McDougald
was working such a schedule, Pietrzyk immediately told McDougald he

was not allowed to do so;             and McDougald stopped working flex
schedules. 65 The complaints of disparate treatment that Morris made
in the emails she cites as evidence of protected activity are not
informal complaints of race and/or gender discrimination but are



      Defendant's Brief in Support of MSJ, attached to Defendant's
       65

MSJ, Docket Entry No. 22-1, p. 22 (citing Campos Garza Declaration,
Exhibit 22 to Defendant's MSJ, Docket Entry No. 22-2, p. 225 1 5).
                                       -28-
abstract grumblings and vague expressions of discontent that no

reasonable    employer              would   have      understood      as   complaints       or
expressions of opposition to unlawful discrimination.                         See Stewart
v. RSC Equipment Rental, Inc., 485 F. App'x 649,                           652 (5th Cir.
2012) (per curiam) (first element of prima facie retaliation claim
not met where "no reasonable employer would have understood [the

activity]     to    be         an    expression        of     opposition     to     unlawful

discrimination at work").
     The court concludes that the THHSC is entitled so summary
judgment on Morris's Title VII retaliation claim because Morris has
failed to establish a prima facie case by citing evidence capable
of proving a causal connection between her termination and the

protected activity alleged in her Original Complaint,                              i.e. the
filing of an internal complaint on March 27, 2015, and because the
emails to her supervisors that she argues constitute protected
activity    are    not     informal          complaints        of   race   and/or       gender
discrimination          but,        instead,       abstract     grumblings        and   vague
expressions of discontent that no reasonable employer would have
understood as complaints or expressions of opposition to employment
practices made unlawful by Title VII.

B.   FMLA Claims

     Morris       has     asserted          FMLA      claims    for   interference        and
retaliatory termination.               Morris alleges:
     23.    As described above, Plaintiff was an employee who
            was attempting to exercise her rights under the
            Family Medical Leave Act ("FMLA").

                                               -29-
      24.    Her efforts to exercise her FMLA rights were the
             cause of harassment and discrimination.
      25.    Ultimately,   HHSC-OIG terminated Ms.      Morris's
             employment shortly after she made her first request
             for FMLA leave with HHSC-OIG. Ms. Morris has been
             unable to afford continued healthcare coverage.
      26.    Therefore, HHSC-OIG's actions in denying, harassing,
             and terminating Plaintiff's employment are a viola­
             tion of the Family Medical Leave Act.66

      The THHSC argues that it is entitled to summary judgment on
Morris's FMLA claims because Morris received all of the FMLA leave
that she requested,           and because the THHSC had a valid,                  non-
retaliatory      reason       for     terminating      her       employment,     Ls,
insubordination.67 Morris responds that the summary judgment record
contains sufficient evidence to raise genuine issues of material
fact for trial on both her FMLA retaliation and interference

claims.68

      1.     Applicable Law
      The    FMLA    allows     eligible      employees      working   for     covered
employers to take temporary leave for medical reasons without risk
of losing their employment.                See 29 U.S.C.     §   2601(b)(1)-(2) and
§   2612(a)(l). 69        The       FMLA    contains   both       prescriptive    and

      Plaintiff's Original Petition, Docket Entry No. 1-4, p. 6
     66

�� 23-26.
      Defendant's Brief in Support of MSJ, attached to Defendant's
     67

MSJ, Docket Entry No. 22-1, pp. 12-19.
     68
          Plaintiff's Response, Docket Entry No. 26, pp. 14-24.
      The FMLA applies to private-sector employers with fifty or
     69

more employees. 29 U.S.C. § 2611(4)(A)(i). An employee who has
                                                  (continued...)
                                           -30-
proscriptive provisions which, together, seek to meet the needs of

employees and their families and to accommodate the legitimate
interests of employers.        See Hunt v. Rapides Healthcare System,
LLC, 277 F.3d 757, 763 (5th Cir. 2001), abrogated in part on other

grounds by Wheat v. Florida Parish Juvenile Justice Commission, 811

F.3d 702, 706 n.l (5th Cir. 2016).         Prescriptive provisions of the

FMLA allow an eligible employee to take up to twelve weeks of
unpaid leave to care for herself or an eligible family member who

has a serious health condition.            29 U.S.C.   §   2612(a)(1)(C)).

Proscriptive provisions of the FMLA make it "unlawful for any
employer to interfere with, restrain, or deny the exercise of or
the attempt to exercise, any right provided under" the FMLA.           29
U.S.C.    §   2615(a)(1).   The FMLA provides a private right of action
for violation of its provisions.       29 U.S.C. § 2617.
     Morris asserts FMLA claims for retaliation and interference.70
The difference between the two claims is that an interference claim
merely requires proof that the employer denied the employee rights
under the FMLA,       while a retaliation claim requires proof of


     69 (
          continued)
          •••
worked for a covered employer for at least twelve months is
eligible for FMLA leave. 29 U.S.C. § 2611(2)(A). THHSC does not
dispute that it is a covered employer and that Riley was eligible
for FMLA leave.
      Plaintiff's Original Petition, Docket Entry No. 1-4, p. 6
     70

�� 23-26. See also Plaintiff's Response, Docket Entry No. 26,
pp. 14-23 (arguing against summary judgment on retaliation claim),
and pp. 23-24 (arguing against summary judgment on interference
claim).
                                    -31-
retaliatory intent. See Devoss v. Southwest Airlines Co., 903 F.3d

487, 491 (5th Cir. 2018) (citing Cuellar v. Keppel Amfels, L.L.C.,

731 F.3d 342, 348-51 (5th Cir. 2013) (Elrod, J., concurring)). See

also Hunt, 277 F.3d at 763-71 (analyzing a plaintiff's claim for

failure    to   award   an   FMLA   entitlement   separately   from     her

retaliation claim). Absent direct evidence FMLA retaliation claims

are analyzed under the burden shifting analysis articulated in

McDonnell Douglas, 93 S. Ct. at 1817.        See Hunt, 277 F.3d at 768

( "The Fifth Circuit applies the McDonnell Douglas framework to

analyze retaliation claims under the FMLA, noting that 'there is no

significant difference between such claims under the FMLA and

similar claims under other anti-discrimination laws.'")              Courts

often cite cases analyzing claims made under other statutes to

which the McDonnell Douglas framework applies.           See Perkins v.

Child Care Associates, 751 F. App'x 469, 474 (5th Cir. 2018) (per

curiam).   To survive summary judgment under this framework Morris

must first establish a prima facie case of retaliation, after which

the burden      shifts to the THHSC to state       a   legitimate,    non-

retaliatory reason for terminating her employment.         If the THHSC

states such a reason,        the burden returns to Morris to adduce

evidence capable of establishing that the THHSC's stated reason is

"merely pretext,    or .      . - although true - is but one of the

reasons for its conduct, another of which was discrimination." Id.

See also Hunt, 277 F.3d at 768.


                                    -32-
     2.     Application of the Law to the Undisputed Facts

            (a)    FMLA Retaliation Claim

                   {1}    Morris Establishes a Prima Facie Case.

     To establish a prima facie case for FMLA retaliation Morris
must demonstrate that (1) she was protected under the FMLA; (2) she

suffered an adverse employment action; and (3) she was treated less
favorably than a similarly situated employee who had not requested
leave under the FMLA, or the adverse decision was made because she
took FMLA leave. See Hunt, 277 F.3d at 768. See also Perkins, 751
F. App'x at 473 (citing Acker v. General Motors, L.L.C., 853 F.3d

784, 790 (5th Cir. 2017) (quoting Mauder v. Metropolitan Transit

Authority of Harris County, Texas, 446 F.3d 574, 583 (5th Cir.
2006),    cert. denied,      127 S. Ct. 230    (2006))).   "This showing
requires a '"causal link" between the FMLA-protected activity and
the adverse action.'"        Perkins, 751 F. App'x at 473 (citing Acker,
853 F.3d at 790 (quoting Richardson v. Monitronics International,
Inc., 434 F.3d 327, 332 (5th Cir. 2005))).         To establish a causal
link the employee must show that the decision maker knew that the
employee engaged in a protected activity and had a retaliatory
motive.    Id.    The THHSC does not dispute that Morris was protected
under the FMLA.          Instead,   the THHSC argues that Morris cannot
establish that the harassment she experienced constitutes an
adverse action,      or that she was terminated in retaliation for
taking FMLA leave.


                                      -33-
                        ( i)    Harassment

     Unlike in the Title VII discrimination context, an adverse
employment action in the retaliation context is not limited to
ultimate employment decisions,         such as hiring,     granting leave,
discharge,   promotion,        and   compensation.     McCoy     V.     City     of
Shreveport, 492 F.3d 551, 558 (5th Cir. 2007)           Instead, the action
can be something that "a reasonable employee would have found
[to be]   materially     adverse"     or,   in other    words,        would    have
"dissuaded a reasonable worker from making or supporting a charge
of discrimination."     Aryain v. Wal-Mart Stores, Texas LP, 534 F.3d
473, 484 (5th Cir. 2008) (quoting White, 126 S. Ct. at 2415)                   "The
standard is objective, but 'the significance of any given act of
retaliation will often depend upon the particular circumstances.
Context matters.'"      Porter v. Houma Terrebonne Housing Authority
Board of Commissioners, 810 F.3d 940, 945-46 (5th Cir. 2015).
     The THHSC argues that Morris cannot establish a retaliation

claim based on her harassment allegations because, even if true,
the harassment she experienced did not constitute an adverse
employment action. 71    The THHSC argues that
      [t]o support her FMLA retaliation claim, Morris alleges
     that "Mr. Mayers expressed on several occasions that he
     did not believe that Ms. Morris's daughter's health
     condition was a 'serious health condition.'" Doc. 1-4 at
     112. Morris adds that she "was told that she would not
     be allowed to work a schedule that would have allowed her
     greater flexibility" and was "compared to a former HHSC-


     71 Defendant's Brief in Support of MSJ, attached to Defendant's
MSJ, Docket Entry No. 22-1, pp. 15-17.
                                     -34-
      OIG female employee who had previously been terminated."
      Id. at �� 14, 17.     None of these meet the "adverse
      employment decision" element of a prima facie retaliation
      claim. 72

Morris argues in response that she
      has demonstrated that she suffered through constant
      questioning of her eligibility to take FMLA leave, being
      required to submit her paperwork on multiple times, and
      threats of being terminated for taking off time for work
      - even though it had been approved.       See Exhibit A,
      paras. 20 through 27 and Attachments thereto.        Such
      conduct was regular and material enough to dissuade a
      reasonable person from making or supporting an allegation
      of discriminatory treatment for seeking her rights under
      the FMLA. 73

      While the Fifth Circuit has held that threats of pay reduction
that were unlikely to come to fruition were not sufficient to
support a retaliation claim because such threats would not dissuade
a reasonable employee from making or supporting a charge of
discrimination and therefore could not constitute a materially
adverse employment action, see Brandon v. Sage Corp., 808 F.3d 266,
271   (5th Cir. 2015),        the Fifth Circuit has acknowledged           "the
possibility that a realistic, drastic pay cut threat might deter
someone      from    supporting      a   discrimination   charge   in   certain
circumstances." Id. & n.4 (citing Cox v. Onondaga County Sheriff's
Department, 760 F.3d 139, 148 (2d Cir. 2014) (employer's "threats
of false report charges .                 would often - even usually - be a
deterrent       to      reasonable       employees   making   or   supporting
discrimination claims");          Rivera v. Rochester Genesee Regional

      72
           Id. at 16.
      73
           Plaintiff's Response, Docket Entry No. 26, p. 18.
                                          -35-
Transportation Authority,       743 F.3d 11,      26    (2d Cir.   2012)   ("A

reasonable juror could find both that             [plaintiff's supervisor]

threatened     [plaintiff]   with the loss of his job, and that this

threat would dissuade a reasonable worker from making or supporting

a charge of discrimination.").       Here, the threats of job loss that

Mayers made to Morris have come to fruition.              A reasonable jury

could therefore conclude that Mayers' threats of job loss were

credible threats of adverse action that would have dissuaded a

reasonable employee in Morris's position from making or supporting

a charge of discrimination.        See Johnson, 916 F.3d 410, 420.         The

court concludes therefore that Morris has satisfied her prima facie

burden    of   citing   evidence   capable   of    establishing    that    the

harassment she experienced constituted a materially adverse action

for purposes of proving her FMLA retaliation claim.


                        (ii)   Termination of Employment

     The THHSC does not dispute that termination of employment is

an adverse action that can support an FMLA retaliation claim.

Instead, asserting that Morris received all of the FMLA leave that

she sought,     the THHSC argues that Morris cannot establish a

retaliation claim based on her termination of employment because

the termination decision was unrelated to the FMLA, and because

Morris cannot show discriminatory intent.74            The THHSC argues



      Defendant's Brief in Support of MSJ, attached to Defendant's
     74

MSJ, Docket Entry No. 22-1, pp. 17-18.
                                    -36-
     Morris also contends that OIG engaged in unlawful
     discrimination and retaliation by terminating her
     employment "shortly after she made her first request for
     FMLA leave with HHSC-OIG." Doc. 1-4 at 11 13, 24-26.
     Here Morris relies not on the FMLA requests from January
     2015      . but on "plans for taking leave under FMLA"
     that she provided to Orlando Mayers in "late April/early
     March." Doc. 1-4 at t 15. In a March 31, 2015 email she
     requested the following:

              FMLA days - Daughter's appointments

             April   13   (8-12:30)
             April   14   (1:30-5)
             April   23   (2-5)
             April   27   (8-5)
     I have doctor's appointments

             April 7 (8-5)

     Appx. 023; see also Appx. 031 (approving sick leave on
     April 22 for use on April 24).
          Morris cannot establish her prima facie FMLA
     retaliation case because she cannot show that she was
     terminated on May 8, 2015 "because she sought protection
     under the FMLA" on March 31.     . Just like her January
     FMLA requests, OIG approved Morris's requests to use FMLA
     in April. Appx. 088 at 79:3-10, 81:2-5; Appx. 053-054.
     The approved FMLA request and termination are also
     separated by five weeks.75
Citing Strong v. University Healthcare System, L.L.C., 482 F.3d
802, 808 (5th Cir. 2007), the THHSC argues that "the Fifth Circuit
explicitly rejected 'the notion that temporal proximity standing
alone can be sufficient proof of but for causation' because ' [s]uch
a rule would unnecessarily tie the hands of employers.'" 76



     75
          Id. at 17.
     76
          Id. at 17-18.
                                      -37-
       To establish the third prong of a prima facie case of

retaliation under the FMLA, Morris need only show that she was
terminated because she took or sought to take FMLA leave. Perkins,
751 F. App'x at 473 (citing Acker, 853 F.3d at 790, and Mauder, 446
F.3d at 583).       Morris does not have to show that the protected
activity is the only cause of her termination. Mauder, 446 F.3d at
583.     See also Richardson, 434 F.3d at 333           (FMLA claims only
require a showing that retaliation was a motivating factor in the
adverse action). Moreover, in Mauder the Fifth Circuit stated that
" [w] hen evaluating whether the adverse employment action was

causally related to the FMLA protection, the court shall consider

the    'temporal    proximity'   between   the   FMLA    leave,    and   the
termination."      Id.   The THHSC's reliance on Strong as support for
its contention that Morris is unable to establish a prima facie
case based on temporal proximity alone is misplaced.              While the
Strong court rejected "the notion that temporal proximity standing
alone can be sufficient proof of but for causation," 482 F.3d at
808, the court recognized that "temporal proximity alone, when very

close, can in some instances establish a prima facie case of

retaliation."      Id.
       Morris relies on the temporal proximity between the time she
took FMLA leave and her termination as evidence that the THHSC
terminated her because she took FMLA leave. Morris argues that she
       requested to take FMLA leave on multiple dates in April
       2015, with the last dates being April 23rd and 27 th •

                                   -38-
       Plaintiff suffered an adverse employment [action] (i.e.,
       termination) on May 8, 2015, a mere eleven and fifteen
       days after the last dates on which she was seeking FMLA
       leave. A seventeen-day period between when FMLA leave
       was taken and when the adverse employment action occurred
       has been recently ruled by a court in this district to be
       sufficiently close to satisfy the causation standard of
       a prima facie retaliation case. See Garcia v. Penske
       Logistics, LLC, 165 F. Supp. 3d 542, 559-60 (S.D. Tex.
       2014).   . The Fifth Circuit has even approvingly noted
       that a time lapse of up to four months has been found
       sufficient to satisfy the causal connection for summary
       judgment purposes. See Evans v. City of Houston, 247
       F.3d 344, 354 (5 th Cir. 2001).77

Citing Shannon v. Henderson, 275 F.3d 42 (5th Cir. 2001),                  Morris

argues that

       it is without dispute that Defendant's decision-makers
       were aware of Ms. Morris' requests and attempts to use
       FMLA leave. Both Ms. Pietrzyk, the OIG's Director of
       Investigations, and Mr. Mayers, Plaintiff's direct
       supervisor,    acknowledged   throughout    their   sworn
       deposition testimony that they were aware of Ms. Morris'
       requests for FMLA leave.           Furthermore, they had
       responded to Plaintiff's complaints about her perceived
       harassment and interference with her use of FMLA.
       The Fifth Circuit has noted than an "employer's awareness
       of an employee's protected activity might be sufficient
       to establish the 'causal link' element of a prima facie
       case of retaliation." 7 8

       The Supreme Court has recognized that "[t] he cases that accept

mere    temporal         proximity   between   an   employer's     knowledge   of

protected activity and an adverse employment action as sufficient

evidence of causality to establish a prima facie case uniformly

hold        that   the    temporal   proximity      must   be    'very   close.'"

Clark County School District v. Breeden, 121 S.                  Ct. 1508, 1511


       77
            Plaintiff's Response, Docket Entry No. 26, pp. 16-17.
       78
            Id. at 17.

                                        -39-
(2001)    (per curiam).    See also    Swanson   v.   General Services
Administration, 110 F.3d 1180, 1188 (5th Cir.), cert. denied, 118
S. Ct. 366 (1997) (close timing between an employee's protected
activity and an adverse action may provide causal connection needed

to establish a prima facie case).      Morris took intermittent FMLA
leave in April of 2015, and the THHSC terminated her employment on
May 8, 2015, just over one week after the last day of her FMLA
leave. The close temporal proximity between Morris's exercise of

FMLA leave and her termination, coupled with Mayers' and Pietrzyk's
knowledge of her protected activity, is sufficient to establish the
causation element of a prima facie case of FMLA retaliation.       See
Richard v. Cingular Wireless LLC, 233 F. App'x 334, 338 (5th Cir.
2007) (two-and-one-half month period between protected activity and
adverse employment action sufficient to establish causal connection
needed for a prima facie case).


                (2)   The THHSC States Legitimate, Non-Retaliatory
                      Reasons for Terminating Morris's Employment.

     Citing Strong, 482 F.3d at 808, for the recognition that
"[e] mployers are sometimes forced to remove employees who are
performing poorly, engaging in improper work conduct, or severely
disrupting the workplace," 79 the THHSC argues that even if Morris
could establish a prima facie case, it is still entitled to summary



      Defendant's Brief in Support of MSJ, attached to Defendant's
     79

MSJ, Docket Entry No. 22-1, p. 18.
                                -40-
judgment on her FMLA retaliation claim because it terminated her

for legitimate, nondiscriminatory reasons. 80 The THHSC argues that
      [a]mong these are the following:
     On 04/29/2015 while at the Houston OIG office located at
     10103 Fondren, Lena Morris became insubordinate after
     being told that EBT members were expected to work late to
     complete required ADH training. Lena Morris yelled at
     supervisor (Orlando Mayers), shouting out loud that she
     was leaving the training and that she would just have to
     be written up. This incident occurred amongst the entire
     EBT group present. This is a violation according to the
     Health and Human Services Human Resources Manual ( Chapter
     4 Employee Conduct) (1, 2, 3, and 6). 81

     The Fifth Circuit has recognized poor performance and improper
conduct including disruptiveness as legitimate,                  non-retaliatory
reasons for terminating an employee's employment.                McArdle v. Dell

Products,         L. P.,     293   F.   App'x    331,   340   (5th   Cir.   2008).

Accordingly, by citing evidence that Morris was insubordinate on
April 29,         2015,      the THHSC has articulated a legitimate,          non-
retaliatory reason for terminating her employment.                     The burden

shifts to Morris to present evidence showing that the THHSC' s
stated reason for terminating her employment was a pretext to cover
up an underlying retaliatory motive against her for taking FMLA
leave.      Perkins, 751 F. App'x at 474.


                       (3)     Morris Raises a Fact Issue as to Causation

     Under the McDonnell Douglas burden-shifting framework, because
the THHSC has produced evidence of a legitimate, nondiscriminatory


     s or d
              .
     81
          Id. at 18.
                                          -41-
reason for the adverse employment action, Morris must introduce

evidence that would enable a reasonable jury to find

        either (1) that the defendant's reason is not true, but
        is instead a pretext for discrimination        (pretext
        alternative); or (2) that the defendant's reason, while
        true, is only one of the reasons for its conduct, and
        another motivating factor is the plaintiff's protected
        characteristic (mixed-motives alternative).

Rachid, 376 F.3d at 312 (internal quotation and alteration marks

omitted).     Morris "may show pretext either through evidence of

disparate treatment or by showing that                    [the THHSC' s]   proffered

explanation is false or unworthy of credence."                   Caldwell v. KHOU­

TV, 850 F.3d 237, 242 (5th Cir. 2017)                    (quoting Jackson v. Cal­

Western Packaging Corp., 602 F.3d 374, 378-79 (5th Cir. 2010))                    If

Morris is successful in meeting her burden, the THHSC may still

show that it is entitled to summary judgment under the mixed-motive

theory by providing sufficient evidence to establish as a matter of

law that it would have terminated Morris's employment despite its

retaliatory motive.      Richardson, 434 F.3d at 336.              "The employer's

final    burden   'is   effectively      that       of   proving   an   affirmative

defense."'    Id. at 333 (quoting Machinchick v. PB Power, Inc., 398

F.3d 345, 355 (5th Cir. 2005)). See also Ion v. Chevron USA, Inc.,

731 F.3d 379,     389-391      (5th Cir. 2013)           (discussing mixed-motive

analysis in the context of an FMLA case)


                         (i)        Pretext Alternative

     Morris may establish pretext "by showing that the [THHSC's]

proffered    explanation       is    false     or    'unworthy     of   credence.'"

                                        -42-
Jackson, 602 F.3d at 379 (citing Laxton v. Gap Inc., 333 F.3d 572,
578 (5th Cir. 2003)).           Whether summary judgment is appropriate
"depends on numerous factors,          including      'the strength of the

plaintiff's prima facie case, the probative value of the proof that

the employer's explanation is false, and any other evidence that

supports the employer's case and that properly may be considered."

Piper v. Veneman, 183 F. App'x 407, 410 (5th Cir. 2006) (citing
Reeves, 120 S. Ct. at 2109).

      Morris      has   cited    evidence   capable     of   showing   by   a

preponderance of the evidence that the THHSC's non-retaliatory
reason for terminating her employment is pretextual for several
reasons.       First,   Mayers' deposition testimony raises factual
questions as to whether Morris's insubordination is the actual
reason she was terminated. In pertinent part Mayers testified that
he did not recall Morris's specific conduct on April 29, 2015, and
did not recall Morris ever being insubordinate or disruptive, or
engaging in conduct that would have given him reason to discipline

her. 82    Mayers testified that he would not have taken Morris's
April 29, 2010, outburst as insubordinate, disruptive, or worthy of

termination. 83     Mayers also testified that he and Pietrzyk had


      Plaintiff's Response, Docket Entry No. 26, pp. 20-21 (quoting
      82

Oral Deposition of Orlando Trenell Mayers ("Mayers Deposition"),
pp. 137:21-138:10, Exhibit C, Docket Entry No. 26-3, pp. 8-9). See
also Mayers Deposition,      pp. 137:21-138:10,    Exhibit 20 to
Defendant's MSJ, Docket Entry No. 22-2, p. 195.
      Mayers Deposition, p. 139:11-21, Exhibit 20 to Defendant's
      83

MSJ, Docket Entry No. 22-2, p. 195.
                                     -43-
discussed Morris's FMLA leave more than once, Pietrzyk had asked

him why Morris was taking off so much time, and that Pietrzyk made
the decision to terminate Morris but directed him to deliver the
notice to Morris on short notice. 84      Moreover, when asked if he was
surprised by      Pietrzyk's decision to terminate Morris,            Mayers

answered,     "No, not really because the conversations up to that
point was that          her documentation was to get rid of her." 85

     Second, Morris was terminated a very short time after she took
FMLA leave.        While Morris asked for and apparently received
permission to work flex schedules for certain weeks in January and
February of 2015, and she took leave to care for her seriously ill
daughter on March 3 and 18, 2015, the leave records for Morris that
the THHSC has submitted do not show that Morris took any leave in
January, February, or March identified as FMLA leave.               The only
days on Morris's leave record identified as                 FMLA   leave are
April 13, 14, 23-24, and 27. 86      Morris was terminated on May 8,
2015, less than ten days after the last day she took FMLA leave.
Third,     the THHSC's contention that Morris was terminated for
insubordination conflicts with the notice of termination that
Morris received      on May 8,    2015,    stating   that    "[a]fter much


      Id. at 81:1-83:2, Exhibit 20 to Defendant's MSJ, Docket Entry
     84

No. 22-2, p. 181.
      Id. at 83:6-10, Exhibit 20 to Defendant's MSJ, Docket Entry
     85

No. 22-2, p. 181.
     86
          Exhibit 13 to Defendant's MSJ, Docket Entry No. 22-2, p. 55.
                                  -44-
deliberation, it has been determined that you are not suited for

the assigned Investigator VI position. " 87              A reasonable jury could
conclude from this evidence that the THHSC's stated reason for
terminating Morris's employment is a pretext for retaliation for
having taken FMLA leave.


                           (ii)     Mixed-Motive Alternative
        The THHSC argues that Morris cannot prevail under a mixed­
motive theory because she cannot show that her FMLA leave motivated

OIG's termination decision, and OIG would have terminated Morris's
probationary employment regardless of her use of FMLA leave.                   For
the   same     reasons     stated    above    in   the    "Pretext   Alternative"
analysis, the court concludes that Morris has presented sufficient
evidence to create fact issues as to whether the exercise of her
FMLA rights was at least a motivating factor in the THHSC's

decision to terminate her employment.
        The THHSC argues that it is nevertheless entitled to summary
judgment because it would have terminated Morris anyway, despite
any retaliatory animus.             Asserting that OIG does not tolerate
insubordination, and that approximately two months after Morris was
terminated, Mayers, too, was terminated for insubordination, the
THHSC      argues   that    the     same    decision     to   terminate   Morris's
employment would have been made irrespective of her leave usage. 88


      87
           Exhibit 12 to Defendant's MSJ, Docket Entry No. 22-2, p. 53.
      Defendant's Reply, Docket Entry No. 27, p. 19 (citing Mayers
      88


Deposition, pp. 123:21-124:21, Exhibit 20 to Defendant's MSJ,
Docket Entry No. 22-2, p. 191)
                                           -45-
Mayers' deposition testimony that he was subsequently discharged

for insubordination is not sufficient to carry the THHSC's burden,
at    least      on   summary       judgment,       that   Morris   would   have   been
terminated irrespective of her use of FMLA leave.                           Therefore,
Defendant's MSJ on Morris's FMLA retaliation claim will be denied.

                (b)   FMLA Interference Claim
        The FMLA provides,               in relevant part,     that "[i] t shall be
unlawful for any employer to interfere with, restrain, or deny the

exercise of or the attempt to exercise, any right" provided by the
FMLA.         29 U.S.C.        §   2615(a)(l).       To establish a prima facie

interference case, Morris must show that (1) she was an eligible
employee, (2) the THHSC was an employer subject to the FMLA's
requirements, (3) she was entitled to leave, (4) she gave proper
notice of her intention to take FMLA leave, and (5) the THHSC
denied her the benefits to which she was entitled under the FMLA.
See     Devoss, 903 F.3d at 490 (citing Caldwell, 850 F.3d at 245).

        Asserting that "Morris does not deny that she received all
leave        requested, " 89       the    THHSC     argues   that    "Morris's     FMLA
interference claim must be dismissed because Morris was not
deterred from taking FMLA [leave] and she was not denied any FMLA



      Defendant's Brief in Support of MSJ, attached to Defendant's
        89

MSJ, Docket Entry No. 22-1, p. 14 (citing Morris's Leave Record,
Exhibit 13, Docket Entry No. 22-2, pp. 55-56, and Morris
Deposition, pp. 79:3-10; 81:2-5, Exhibit 18 to Defendant's MSJ,
Docket Entry No. 22-2, p. 90).
                                             -46-
leave to which she was entitled." 9 °    Citing 29 C.F.R. § 825.300(b),

Morris argues that her FMLA interference claim cannot be dismissed
as a matter of law because
      [s]ummary judgment evidence establishes that [she] was
     not told within the timeframe required by law that her
     application for FMLA eligibility was going to be denied.
          . It took Defendant more than two months before it
     notified [her] that she was not qualified.
          In addition, Defendant required Plaintiff to submit
     her FMLA paperwork on multiple occasions though it was
     not necessary and was not required by law.
          This evidence shows that Defendant interfered with
     Plaintiff's rights under the FMLA. 91

     At issue is whether the THHSC denied Morris benefits to which
she was entitled under the FMLA.        Morris asked for and apparently
received permission to work flex schedules for certain weeks in
January and February of 2015 in lieu of taking FMLA leave.       Morris
has cited evidence showing that on January 14, 2015, she asked for
FMLA leave to care for her seriously ill daughter on March 3 and
18, 2015, 92 but while the leave records for Morris that the THHSC

has submitted show that she took leave on these days, they also


     90
          Id. at 15.
      Plaintiff's Response, Docket Entry No. 26, pp. 23-24 (citing
     91

inter alia Campos Garza Deposition, Exhibit D to Plaintiff's
Response, pp. 16:14-17 (acknowledging that the THHSC took over two
months to respond to Morris's initial request for FMLA leave) ;
p. 193:8-16 (stating that she did not know if Morris's initial
application for FMLA leave was valid), Docket Entry No. 26-4, pp. 4
and 9).
      Exhibit B to Plaintiff's Response, Docket Entry No. 26-2,
     92

pp. 11-12.
                                 -47-
show that leave was not classified as FMLA leave. 93               Moreover,

Morris has submitted records of text messages showing that Mayers
denied her request to take FMLA leave on March 18, 2015. 94            Thus,

Morris     has   submitted   evidence   that   contradicts   the     THHSC's
assertion that she received all of the            FMLA leave that she

requested and was entitled to take.       The court concludes therefore
that the THHSC is not entitled to summary judgment on Morris's FMLA
interference claim.

                        V.   Conclusions and Order

     For the reasons stated in § III, above,          Plaintiff Lena D.
Morris's Motion for Leave to File Sur-Reply to Defendant's Reply to
Plaintiff's Opposition to the Motion for Summary Judgment (Docket

Entry No. 29) is DENIED as MOOT.

     For the reasons stated in § IV.A, above, the court concludes
that THHSC is entitled to summary judgment on Morris's claims for
violation of Title VII; and for the reasons stated in § IV. B,
above, the court concludes that THHSC is not entitled to summary
judgment on Morris's FMLA claims for interference and retaliation.
Accordingly, Defendant's Motion for Summary Judgment (Docket Entry

No. 22) is GRANTED in PART and DENIED in PART.


     93
          Exhibit 13 to Defendant's MSJ, Docket Entry No. 22-2, p. 55.
      Morris Declaration, Exhibit A to Plaintiff's Response, Docket
     94

Entry No. 26-1, p. 5 � 22 (citing Attachment 4, Docket Entry
No. 26-1, pp. 24-30).
                                   -48-
     The   court   concludes   that   this   case   is   appropriate   for

mediation or a settlement conference before a Magistrate Judge.        If

the parties are not able to settle this action within the next

thirty (30) days, they will provide the court with the name and

contact information of an agreed upon mediator, or a request that

the court refer this case to Magistrate Judge Nancy K. Johnson for

a settlement conference.

     Paragraphs 11 and 12 of the Fourth Amended Docket Control

Order (Docket Entry No. 21) are VACATED.

     SIGNED at Houston, Texas, on this 8th day of August, 2019.




                                              SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                 -49-
